DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	The preliminary amendment filed September 11, 2019 is acknowledged and has been entered.


2.	Claims 55-69 are pending in the application and are currently subject to the following restriction and election requirement.


Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 55-59, drawn to a T cell composition, classified, for example, as A61K 35/17.

Group II.	Claims 60-64, drawn to a method for producing a composition comprising engineered T cells, classified, for example, as A61K 35/17.

Group III.	Claim 65, drawn to a T cell composition obtained or obtainable by a method according to claim 60, classified, for example, as A61K 35/17.

Group IV.	Claims 66-67, drawn to a method for treating a subject, classified, for example, as A61K 35/17.

Group V.	Claim 69, drawn to a method for treating a subject, classified, for example, as A61K 35/17.


4.	The inventions are distinct, each from the other because of the following reasons:

	The inventions of Groups I and II are different products in that the invention of Group I is a T cell composition comprising an engineered T cell expressing a chimeric antigen receptor (CAR) or a T cell receptor (TCR) that specifically binds to a clonal neoantigen or a clonal neoantigen peptide, whereas the invention of Group III is a T cell composition obtained or obtainable by a method according to claim 60, which appears to be a T cell composition produced by expanding an engineered T cell that has been engineered to express a TCR encoded by an isolated gene.  Notably although the T cell composition of the invention of Group I comprises an “engineered” T cell expressing a CAR or a TCR that binds to a clonal neoantigen, the cell need not be engineered in the same manner as the T cell that is engineered to express a TCR encoded by an isolated gene as in accordance with claim 60; rather given the broadest, reasonable interpretation of claim 1, it appears the T cell composition of the invention of Group I comprises an “engineered” T cell expressing a CAR or a TCR that binds to a clonal neoantigen might be engineered in some other way (e.g., it might naturally express a TCR that binds to a clonal neoantigen and be engineered to overexpress a cytokine).  
The inventions of Groups I and II are independent or distinct because the method of claim 60 does not produce a T cell composition that is the same as the T cell composition of the invention of Group I since, for example, the latter comprises, in one embodiment, an engineered T cell expressing a chimeric antigen receptor (CAR).  In other words, the method of the invention of Group II does not necessarily produce the product of the invention of Group I; and the product of the invention of Group I is not necessarily produced by the method of the invention of Group II.  Moreover, the method of the invention of Group II may produce a product that differs from the product of the invention of Group I; and the product of the invention of Group I may be produced by a method that is materially and/or manipulatively different from the method of the invention of Group II.  
Then, although the invention of Group III is a product (namely a T cell composition) that is obtainable from the method according to claim 60 (i.e., the invention of Group II), such that the inventions of Groups II and III may be related as a process of making a product and the product made by the process, the inventions may still be held to 
The methods of the inventions of Groups II and IV are different in that the first is a method of producing a T cell composition and the second is a method of treating a subject; and the same may be said of the inventions of Groups II and V.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, and different effects.  See MPEP §§ 806.04 and 808.01.  The instant specification does not appear to disclose that the invention of Group II and either of the inventions of Groups IV and V are useable together.  Therefore, because the inventions have different purposes, the inventions appear unrelated.
The inventions of Groups IV and V, though both methods of treating a subject, are not the same in that the method of the invention of Group IV comprises administering to the subject a T cell composition according to claim 55; whereas the method of the invention of Group IV comprises administering to the subject a T cell composition according to claim 65.  For the reasons already mentioned above a T cell composition according to claim 55 and a T cell composition according to claim 65 are not the same in that the former comprises an engineered T cell expressing a CAR or a TCR; whereas the latter comprises a T cell engineered to express a TCR encoded by an isolated gene.  The products used by the methods is not same and therefore the methods are materially different methods.  
The invention of Group I and the invention of Group IV are directed to are related as products and processes of use; and similarly the invention of Group III and the invention of Group V are directed to are related as products and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) in vitro following culturing the T cells in the presence of a sample putatively comprising the target cells.
In any and all cases, as noted above, the inventions are distinct, each from the others, for these reasons indicated and accordingly the search required to examine claims directed to any one of these inventions is not the same, nor is it coextensive with the search required to examine claims directed to any other.  Here, Applicant is reminded that apart from the searching patent databases using the patent classification of the claimed subject matter, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining the merit of claims drawn to any one of the inventions would not suffice to provide adequate information regarding the merit of the claims drawn to any other since the searches are not the same, nor are they one coextensive in scope and nature.  Because different searches would have to be performed to examine claims drawn to the each of different inventions, an examination of more than one would constitute a serious burden.   
Since the inventions have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other.  See M.P.E.P. § 803.   


5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


7.	This application contains claims directed to the following patentably distinct species of the inventions of Groups I and IV, wherein the engineered T cell expresses either: (a) a CAR or (b) a TCR. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims drawn to the inventions of Groups I and IV are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics (i.e., the engineered T cells comprise either a CAR or a TCR, which are polypeptides or complexes thereof that are recognized in the art to be substantially different).  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


9.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.





Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         




slr
February 14, 2022